DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim limitation “a longitudinal axis” in line 3 is indefinite because it is unclear if the elongate member comprises two separate longitudinal axis since line 2 of claim 2 also recite “a longitudinal axis”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-11 and 17 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Dala-Krishna (US 2008/0146942; hereinafter Dala).  
Regarding claim 1, Dala discloses a catheter position tracking system.  Dala shows a method for carrying out a cardiac procedure (see abstract; fig. 2), comprising: engaging a shaft of an ultrasound catheter with an elongate member of a medical sheath (fig. 4a shows an elongate member of a sheath 310 and fig. 4B shows ultrasound imaging catheter 313); positioning an ultrasound tip of the ultrasound catheter outside of a lumen of the elongate member (fig. 4B shows the tip of ultrasound catheter 313 is outside a lumen of the elongate member 310); intravenously advancing the elongate member of the medical sheath towards a heart of a patient (see fig. 4A and 4B; par. [0046], [0047]), to position a distal end of the elongate member adjacent a target anatomy within the heart (fig. 5B shows the distal end of elongate member 310 is within the heart 301); using the medical sheath as a guide to intravenously advance the ultrasound catheter towards the heart of the patient (fig. 4A-B and 5B shows that the medical sheath 310 guides the ultrasound catheter 313 towards the heart 

Regarding claim 2, Dala shows wherein step a. comprises advancing the ultrasound catheter along a longitudinal axis of the elongate member (see fig. 4A-B and 5B; par. [0046], [0047]), and step b. comprises advancing the ultrasound catheter along a longitudinal axis of the elongate member (see fig. 4A-B and 5B; par. [0046], [0047]).

Regarding claim 3, Dala shows wherein steps a. and b. are carried out before steps c. and d., and steps c. and d. are carried out concurrently (see fig. 4A-B and 5B; par. [0046], [0047]).

Regarding claim 4, Dala shows, wherein step a. comprises inserting the ultrasound catheter into the lumen of the elongate member (see fig. 4A-B and 5B; par. [0046], [0047]).

Regarding claim 5, Dala shows, wherein step b. comprises passing the ultrasound tip through an aperture in the elongate member (fig. 4B shows 4B and 5B shows that the ultrasound imaging catheter 313 exits via the opening of the elongate member 310 at the distal tip).
Regarding claim 7, Dala shows wherein step a. comprises engaging the shaft of the ultrasound catheter with a catch of the elongate member (par. [0051] of the PG Pub. version of the specification discloses that the cather is a form of an aperture in the elongated member; 
Regarding claim 9, Dala shows wherein step c. comprises curving the medical sheath to steer the distal end towards the target anatomy (see fig. 5B). 
Regarding claim 10, Dala discloses a catheter position tracking system.  Dala shows a medical device assembly (see fig. 1) comprising: an ultrasound catheter (see 313 in fig. 4B) including  an elongate shaft having a shaft proximal portion (proximal of catheter 105 in fig. 1), an opposed shaft distal portion (distal of catheter 105 in fig. 1), and a shaft central portion between the shaft proximal portion and the shaft distal portion (see middle portion of catheter 105), and (ii) an ultrasound tip at the shaft distal portion (see distal tip of catheter 105 in fig. 1); and a medical sheath (see 310 in fig. 4A-B and 5B) including an elongate member having an elongate member proximal portion defining an elongate member proximal end (see 310 in fig. 4A-B and 5B; par. [0046]), an opposed elongate member distal portion defining an elongate member distal end (see 310 in fig. 4A-B and 5B; par. [0046]), and an elongate member central portion between the elongate member proximal portion and the elongate member distal portion (see 310 in fig. 4A-B and 55; par. [0046]), wherein the elongate member central portion defines a longitudinal axis of the elongate member (see 310 in fig. 4A-B and 5B), and the elongate member distal portion includes a curved section that spaces the elongate member distal end away from the longitudinal axis (see fig. 5A and 5B);  a lumen extending through the elongate member from the elongate member proximal portion to the elongate member distal portion (see par. [0046], the lumen wherein the ultrasound catheter 313 is inserted into); and a catch for engaging the shaft of the ultrasound catheter (par. [0051] of the PG Pub. version of the specification discloses that the cather is a form of an aperture in the elongated member; Dala in fig. 5B shows the shaft of the ultrasound catheter 313 engages with an opening/aperture at the distal end of the elongated member 310); wherein the shaft is engaged with the catch (see fig. 4B and 5B), the shaft central portion extends along the elongate member central portion (see par. [0046], [0047]; fig. 5B), and the shaft distal portion and the ultrasound tip are positioned outside of the lumen of the elongate member (fig. 5b shows that the catheter 313 is outside of elongate member of sheath 310) and are spaced longitudinally from the elongate member distal end (fig. 5b shows that the catheter 313 is outside of elongate member of sheath 310).


Regarding claim 11, Dala shows wherein the shaft central portion is received in the lumen (see par. [0046], the lumen wherein the ultrasound catheter 313 is inserted into).

Regarding claim 17, Dala shows wherein the elongate member is steerable to impart the curved section to the elongate member distal portion (see fig. 5B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dala-Krishna (US 2008/0146942; hereinafter Dala), in view of Jaffe et al. (US 2009/0088648; hereinafter Jaffe).

Regarding claim 8, Dala discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state advancing a dilator and perforation device through the lumen of the elongate member.  
Jaffe discloses an imaging guided catheter. Jaffe teaches advancing a dilator and perforation device through lumen of elongate member (see fig. 4B; par. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized advancing a dilator and perforation device through lumen of elongate member in the invention of Dala, as taught by Jaffe, to be able to penetrate across a region of interest under image guidance.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dala-Krishna (US 2008/0146942; hereinafter Dala), in view of Maschke (US 2006/0142660).
Regarding claims 12-13, Dala discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state the catch comprises an aperture in the curved section and the elongate member comprises a second lumen. 
Maschke discloses a catheter system.  Maschke teaches an aperture (see fig. 5, it shows exit opening 18), and shaft passes through the aperture to position the shaft portion and ultrasound tip outside of the lumen (see fig. 5 and 6), and elongate member comprising a second lumen (see fig. 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Dala to include an second lumen and an aperture as taught by Maschke in the curved section, to provide alternate way of exiting the ultrasound imaging device for purpose for side imaging, and the second lumen can provide to insert electrical cable or other additional device that needed for the diagnostic purpose. 
The claim 13 limitation “...for receiving an additional medical device” is directed to directed to the intended use of the invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, as taught, the combined invention disclosed by Dala and Maschke is capable of performing the functions as set forth by applicant. Also, see MPEP 2114.

Claims 6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dala-Krishna (US 2008/0146942; hereinafter Dala), in view of Ryan et al. (US 2007/0078500; hereinafter Ryan).
Regarding claim 6, Dala discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state securing the shaft of the ultrasound catheter to an exterior surface of the elongate member.
Ryan discloses a sheath and catheter system.  Ryan teaches securing the shaft of the ultrasound catheter to an exterior surface of the elongate member (see par. [0210]; see fig. 6A, 6C; fig. 7)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Dala, to provide the teaching of wherein securing the shaft of the ultrasound catheter to an exterior surface of the elongate member, as taught by Ryan, to provide an alternative way of guiding the imaging catheter and using the groove or holder ring to properly secure the imaging element catheter. 


Regarding claim 14, Dala discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the entirety of the shaft is outside of the lumen.
Ryan discloses a sheath and catheter system.  Ryan teaches wherein the entirety of the shaft of the imaging element is outside of the lumen (see fig. 2, 3A-F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Dala, to provide the teaching of having the entirety of the shaft of the imaging element be outside the lumen, as taught by Ryan, to provide an alternative way of guiding the imaging catheter and using the lumen for other purpose such as inserting additional medical device using the lumen. 
Regarding claim 15, Dala discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the catch comprises a longitudinally extending groove on an exterior surface of the elongate member and the shaft center potion is receiving in the grove. 
Ryan discloses a sheath and catheter system.  Ryan teaches wherein the catch comprises a longitudinally extending groove on an exterior surface of the elongate member and the shaft center potion is receiving in the groove (see par. [0210]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Dala, to provide the teaching of wherein the catch comprises a longitudinally extending groove on an exterior surface of the elongate member and the shaft center potion is receiving in the groove, as taught by Ryan, to provide an alternative way of guiding the imaging catheter and using the groove to hold the imaging element catheter. 
Regarding claim 16, Dala discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the catch comprises a clip on an exterior surface of the elongate member, and the shaft central portion is received in the clip.  
Ryan discloses a sheath and catheter system.  Ryan teaches wherein the catch comprises a clip on an exterior surface of the elongate member, and the shaft central portion is received in the clip (see fig. 6C; fig. 7; par. [0228]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Dala, to provide the teaching of wherein the catch comprises a clip on an exterior surface of the elongate member, and the shaft central portion is received in the clip, as taught by Ryan, to provide an alternative way of guiding the imaging catheter and using the clip to properly secure the imaging element catheter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793